Appeal from an order of Special Term, Supreme Court, Clinton County. Appellant was convicted of murder in the first degree in Kings County November 1, 1944. Thereafter he was committed to a hospital on the ground of insanity until February 9, 1950 when he was certified as no longer insane. On the confirmation of this certificate by the court on March 18, 1950 he was again brought before the court on the record of his conviction and the mandatory judgment of execution was entered March 20, 1950. Thereafter the Governor commuted this death sentence to life imprisonment. Appellant is properly held under the judgment sentencing him to death as thus commuted by the Governor; and nothing has been shown in the record to impair the force and effect of that judgment. The writ of habeas corpus was properly dismissed. Order unanimously affirmed. Present — Poster, P. J., Bergan, Coon, Halpern and Gibson, JJ. [See post, p. 686.]